Citation Nr: 0911760	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-26 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2007 for further development.  

The Veteran presented testimony at a Board hearing in July 
2006.  A transcript of the hearing is associated with the 
Veteran's claims folder.  The Board notes that the hearing 
was conducted by Veterans Law Judge that is no longer 
employed by the Board.  In January 2008, the Veteran was 
informed that he was entitled to a new hearing if he wished.  
The Veteran was informed that if he did not respond, the 
Board would assume that he did not wish to testify at another 
hearing.  The Veteran failed to respond.   


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD attributed 
to any verified in-service stressor.  Other psychiatric 
disabilities were not manifested during the Veteran's active 
duty service or for many years after service, nor are they 
otherwise related to service.

2.  A low back disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

3.  A bilateral knee disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service, to include 
as secondary to a service connected disability.  

4.  Hepatitis C was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).  

2.  A low back disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  A bilateral knee disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Hepatitis C was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the psychiatric, low back and hepatitis C issues, the 
RO provided the appellant pre-adjudication notice by a letter 
dated June 2002.  A subsequent VCAA letter in April 2005 also 
included the knee issue.  All issues were subsequently 
readjudicated as evidenced by a July 2008 supplemental 
statement of the case. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO sent the 
Veteran May 2007 and October 2007 correspondences that fully 
complied with Dingess.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in March 2008 and May 2008, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses and arthritis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Psychiatric disability (to include PTSD)
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that there is no evidence in the record that 
the Veteran served in combat.  As it is not shown that the 
Veteran engaged in combat, his unsupported assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The regulatory requirement for 
"credible supporting evidence" means that "the Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet.App. 163 (1996).  Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

At the Veteran's July 2006 Board hearing, he testified that 
he was trained as a combat medic.  He also assisted the Army 
in regards to highway accidents.  As such, he treated trauma 
patients.  He also testified that he came across some 
gruesome occurrences coming in for treatment from Vietnam; 
that he worked in MASH units; and that he witnessed deaths.  
He stated that PTSD causes him to sleep for only two to three 
hours per night.  He doesn't fly in airplanes anymore.  
Stress prevents him from being able to concentrate.  He 
reported that he is not on any medications for PTSD.  In 
addition to PTSD, the Veteran noted secondary conditions of 
depression, mood swings, feelings of guilt, and a diagnosis 
of bipolar disorder.  He believes that he was diagnosed with 
PTSD in the mid-1990s (at the VA Loma Linda Medical Center).  
He says that he felt ashamed because he was never in country.  
He finds himself thinking about the guys (that were kids at 
the time) with shattered legs and ankles on drop zones.  He 
thinks about picking up accident victims; and his own car 
accident.  He also recalled an incident in basic training in 
which one of the guys was crawling under barbed wire; popped 
his head up and got shot.  

Service treatment records do not document any psychiatric 
complaints or symptomatology.  At the time of discharge 
examination in November 1975, the Veteran's psychiatric 
status was clinically evaluated as normal. 

The earliest post service medical records are dated 
approximately 19 years after service.  An April 1994 report 
from the Addiction Treatment Unit (ATU) reflects that the 
Veteran was admitted in March 1994.  He admitted himself 
because of drug problems along with girlfriend problems, 
family problems, homelessness, legal problems, and health 
problems.  He also reported a history of traumatic life 
events that included natural disasters, major accident, and 
public service employment that included one or more highly 
stressful incidents per month.    

In February 2001, the Veteran was hospitalized following a 
drug overdose.  He stated that he took 10 Soma tablets over 
the course of 4 hours; as well as 6 Vicodin ES tablets 
throughout the day.  He denied suicidal ideation.  He was 
somewhat upset about an incident that occurred the night 
before, in which his step daughter said "I hate you."  It 
was noted that the Veteran has been off heroin since 1994.  

In April 2002, Dr. R.P.I. list PTSD as one of the Veteran's 
most troublesome current symptoms.  In May 2002, he noted the 
Veteran's depression secondary to hepatitis C.  In July 2002, 
he listed PTSD on the Veteran's "problem list."  Dr. R.P.I. 
failed to note any stressors causing the PTSD symptoms.  

The Veteran was hospitalized again in September 2002 for 
another possible drug overdose.  He was found at home on the 
floor after reportedly taking 10 Soma.  The examiner noted a 
history of suicide attempt in March 2002; at which time the 
Veteran's wife said that he has done this many times before.  
He was diagnosed with opioid dependence; rule out major 
depressive disorder, and a history of opioid dependence and 
past polysubstance abuse.  

A subsequent VA outpatient treatment report (also dated 
September 2002) reflects that the Veteran attempted suicide 
on March [redacted], 2002.  He said that he chose the six month 
anniversary of 9-11, because the terrorist attacks caused 
PTSD symptoms.  

Outpatient treatment notes also reflect that the Veteran had 
a positive PTSD screen test in August 2007; but that his PTSD 
screen test in November 2007 was negative.  

The Veteran underwent a psychiatric examination in May 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that while he was in 
service, he was assigned to pick up casualties with the 82nd 
Airborne at Fort Bragg when they did helicopter jump 
training.  He reported that he saw soldiers with broken 
bones.  He also reported that he transported victims of 
automobile accidents to the hospital.  He said that he "came 
into contact" with a lot of bones, blood, and organs.  
Finally, the Veteran said that a friend of his who had been 
to Vietnam returned and asked him [the Veteran] to help him 
because he [the friend] had taken too much heroin.  The 
Veteran found his friend dead.  He tried to resuscitate him; 
but was unsuccessful.  With respect to exposure to casualties 
in the military, the examiner noted that on one 
questionnaire, the Veteran rated his level of distress as 
slight.  Other traumatic events over the course of the 
Veteran's lifetime include exposure to natural disasters on 
four occasion; five "serious" motor vehicle accidents 
(including two in which someone else was badly hurt; the 
unexpected death of a friend or loved one on three occasions; 
having a life threatening illness twice; being hit or beat up 
by a stranger; being threatened with death or serious harm; 
being physically punished with injuries three times when 
growing up; being exposed to family violence as a youngster; 
being physically hit by a spouse or intimate partner twice; 
being lost in the woods at age seven; and having his father 
take him from his mother at age 13.  

The examiner provided an extensive examination report.  In 
it, she opined that the Veteran was suffering from an anxiety 
disorder; a mood disorder; and polysubstance abuse in full 
sustained remission.  She assessed a Global Assessment of 
Functioning (GAF) Score of 70 (indicating mild symptoms).  
She indicated that the Veteran endorsed a number of events 
over the course of his lifetime which he considered traumatic 
at the time that they occurred.  She noted that the service 
treatment records do not provide any information regarding 
the degree of exposure to traumatic events; but that it 
certainly doesn't rise to the level one would experience in a 
war zone.  She also noted that the Veteran's assertion that 
his substance abuse was the result of an attempt to self 
medicate PTSD symptoms is inconsistent with the fact that his 
substance abuse preceded his military service.  Finally, the 
examiner opined that "he does not endorse the full range of 
symptoms required for a diagnosis of PTSD and his endorsement 
of symptoms is inconsistent during this interview and over 
time per his medical record."  

The Board notes that the Veteran's DD 214 does not indicate 
that the Veteran was ever in Vietnam.  Furthermore, he 
admitted at his July 2006 Board hearing that he feels guilty 
that he was never "in country."  

The Board notes that the in-service stressors provided by the 
Veteran have been somewhat vague and non specific (no names, 
dates, etc.).  Nonetheless, the RO contacted the U.S. Army & 
Joint Services Records Research Center (JSRRC) in an attempt 
to verify whether the Veteran's units (Company C, 1st 
Battalion, TUSAMEDIC, Fort Sam Houston, Texas from May 1973 
to July 1973; and 429th Medical Company, Fort Bragg, North 
Carolina, from July 1973 to October 1973) were involved in 
the treatment of wounded.  In August 2007, the JSRRC 
responded that they were unable to find any records in 
regards to these units.  As such, the Veteran's alleged 
stressors have not been able to be verified and any diagnosis 
of PTSD would not be able to service connected.  As such, the 
preponderance of the evidence is against a finding of service 
connection for PTSD.

With regards to other psychiatric disabilities (anxiety 
disorder, a mood disorder, etc.), the Board notes that the 
first evidence of these disabilities occurred years after 
service, and there has been no competent medical nexus 
linking them to service.  While the Board acknowledges that 
the May 2008 examiner did not render an opinion on whether 
these disabilities are related to service; the Board finds 
that in the absence of any findings in the service treatment 
records or within one year of service, to seek a medical 
nexus opinion at this late stage would require the clinician 
to engage in mere speculation. That is, there are no findings 
in the service treatment records to which a medical 
professional could possibly link a current diagnosis.  As 
such, the Board finds that a medical examination or opinion 
is not necessary.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a psychiatric disorder, to include PTSD must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Low back injury
At the Veteran's Board hearing, he testified that he was 
performing mechanical work on a jeep when an oil pan started 
to fall.  He and a couple others tried to catch it.  It was 
very heavy and the Veteran felt his back go out.  He stated 
that he sought treatment; but was only given Motrin and a 
formed pillow or cushion on which to sit.  He also testified 
that his back was aggravated by a motor vehicle accident.  He 
currently has complaints of problems bending, squatting, 
walking long distances, and with range of motion.  He 
reported that an MRI revealed herniated discs at L4, L5, and 
S1; and that a TENS unit was recommended by the VA in 2002.  
He tries to be careful about his posture; and he sleeps with 
his leg over a pillow to support his back.  He stated that he 
has had back pain ever since service; and that he now has 
back pain constantly.  He testified that he first sought 
treatment for his back in 1985.  Between 1975 and 1985, he 
allegedly took Motrin, aspirin, or Tylenol on a daily basis.  
He testified that he was working as a painter in 1985, at 
which time he threw his back out carrying something heavy.  
He admitted that none of his doctors have related his current 
back pain to service.  

The service medical records reflect that the Veteran 
complained of low back pain of one month's duration in 
February 1974.  He stated that he had a sit down job.  
Examination revealed full range of motion with tenderness.  
The examiner's impression was that there was stress on the 
muscles due to sitting up-right for hours.  It was 
recommended that he use support behind the small of his back.  
There is no mention of the dropped oil pan incident to which 
the Veteran testified.  A September 1974 service treatment 
records documents knee complaints related to a motor cycle 
accident; there was no mention of any back complaints or 
findings.  The Veteran underwent a separation examination in 
November 1975.  The Veteran's spine was clinically evaluated 
as normal.  The Veteran stated that he was in satisfactory 
health.    

The first post service medical evidence of a low back injury 
is dated December 1998.  The report states that the Veteran 
complained of intermittent low back pain of one and a half 
years duration.  The pain was mostly localized in the back, 
with very little in the way of radiation.  The pain began 
after heavy lifting as a painter.  X-rays were normal, and 
the Veteran was diagnosed with a chronic lumbar strain. 

Post service VA treatment records also reflect that back pain 
began in approximately July 1997.  An April 2000 VA treatment 
report states that the Veteran "stayed clean and sober until 
1997 when he injured his back."  A May 2000 report states 
that the Veteran complained of "lower back pain since July 
1997."  A June 2000 report states that "2 years ago, hurt 
his back."  A May 2001 report states that the Veteran had 
"chronic back pain with onset 5 years ago while handling a 
heavy paint container at work."    

The Veteran underwent a VA examination in March 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that his back problems began 
in 1973 (in service) when he lifted a heavy object and 
incurred a strain in his back.  He reported that the injury 
became worse by a car accident in 1974.  The Board notes that 
an August 1973 treatment report (regarding the Veteran's left 
knee) reflects that the Veteran reported being involved in a 
motor vehicle accident two years earlier (which would have 
preceded service).  A September 1974 treatment report 
reflects an injury to the knee due to a motorcycle accident.  
It is significant that this report does not refer to any low 
back complaints. 

The Veteran reported that he has undergone physical therapy 
and epidural steroid injections; but they have not helped.  
The examiner noted that a review of the claims file shows 
complaints of back pain in 1974, followed by conservative 
treatment.  The Veteran reported pain that averages 7/10, and 
flare-ups of pain every other day.  He complained of 
difficulty sleeping and pain that radiates down his left 
lower extremity.  He denied any incapacitating episodes.  The 
examination revealed some limited range of motion due to 
pain; as well as mild tenderness to palpation in the midline.  
X-rays showed mild degenerative changes throughout the lumbar 
spine.  The examiner also noted the August 2007 MRI that 
showed mild disc bulges at L3-4, L4-5, and L5-S1 with some 
neural foraminal stenosis.  The examiner stated that he could 
not determine whether the Veteran's current back pain is 
related to the Veteran's service without resorting to mere 
speculation.  

The Board notes that the findings in the service treatment 
records consist of a single incident in February 1972 where 
the Veteran complained of back pain of one month's duration.  
He failed to mention any specific incident involving either 
heavy lifting or a car accident.  Instead, it appears that 
the back pain was due to stress on the muscles as a result of 
sitting upright for hours at a time.  Treatment consisted of 
a support for his back while he sat.  There were no further 
findings or treatment; and the Veteran's separation 
examination was normal.  This is significant in that he 
demonstrates that trained military medical personnel were of 
the opinion that the Veteran's spine was clinically normal at 
that time. 

Then there were no findings of a back disability until 
December 1998 (23 years after service) at which time the 
Veteran complained of pain of one and a half years duration.  
This is substantiated throughout the claims file, 
particularly in VA post service treatment records in which 
the Veteran consistently attributed his back pain to a July 
1997 incident involving heavy lifting. 

The lack of any post-service medical records until December 
1998 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

In the absence of any findings for 23 years after service and 
in the absence of a nexus opinion linking the Veteran's 
current back pain to service; the Board finds that a 
preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a low back injury must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Knees
The Veteran testified that he believed his bilateral knee 
disability is secondary to his low back disability.  However, 
the Veteran then went on to testify about a car accident in 
which he was involved in 1975.  He stated that the VA 
indicated it was a motorcycle accident; but the Veteran 
testified that it was not (and that he never owned a 
motorcycle in service).  He stated that as a result of the 
accident, he was sent home for a week or two to recuperate; 
and then had approximately three months off.  He was given a 
pain of crutches; and he recalls difficulty going up and down 
stairs.  He testified that the knees were still tender when 
he returned to base; and that they've never been the same 
since then.  

The service treatment records reflect that the Veteran 
complained of left knee pain in August 1973.  He stated that 
it does not hurt all the time; but it does when he is 
walking.  He also noted that he was in a motorcycle accident 
two years earlier; but that he had no further injuries since 
then.  Upon examination, the knee showed no swelling; and he 
had full range of motion.  There were no significant 
findings; and the examiner diagnosed it as muscles spasms.  
He was prescribed an Ace bandage.  He was restricted from 
prolonged walking for seven days; and was told to return if 
there was no improvement.  The Veteran sought treatment again 
in September 1974.  He claimed that he injured his knee (the 
report did not specify which knee) in a motorcycle accident 
yesterday.  He had limited range of motion and a large 
abrasion.  There are no further indications of treatment.  He 
underwent a November 1975 separation examination that yielded 
normal findings.  

The first post service treatment of the Veteran's knees is a 
VA outpatient treatment report dated August 1995.  The 
Veteran complained of hitting the left popliteal area against 
a boat three weeks earlier while water skiing.  The examiner 
assessed "rule out Baker's cyst left leg."  An October 1995 
treatment report reflects that the pain in the left knee was 
improving.  

At the Veteran's March 2008 examination, he complained that 
his left knee hurts worse than his right; but that he cannot 
remember any specific injury.  The examiner noted that the 
Veteran complained of left knee pain in August 1973.  He also 
noted the motorcycle accident that occurred two years prior 
to 1973.  The Veteran complained that his left knee pain is 
getting progressively worse; that it bothers him at night; 
and that he walks with a limp.  He reported that the knee 
occasionally catches and swells.  Pain averages approximately 
7/10 and lasts for 30 minutes each day.  The right knee also 
catches occasionally; but the pain averages 1-2/10.  He 
denied any incapacitating episodes and the use of any 
assistive devices.  

Upon examination, the examiner noted an antalgic gait 
regarding the left knee.  There was minimal limitation of 
motion in the left knee and full range of motion in the right 
knee.  He was mildly tender over the medial joint line 
bilaterally; and he had pain with McMurray testing (although 
the examiner noted that it was difficult to examine due to 
significant guarding).  The knees were stable to anterior, 
posterior and varus and valgus stressing; and there was no 
effusion of either knee.  X-rays of the knees were 
essentially negative.  He was diagnosed with a "likely left 
knee meniscus tear."  The examiner stated that he could not 
determine whether his knee pain is related to service without 
resorting to mere speculation.  

The Board once again notes that the service treatment records 
reflect two instances in which the Veteran complained of pain 
(August 1973 and September 1974).  The first treatment 
(August 1973) report referenced a motorcycle accident that 
occurred two years earlier (prior to service); and the second 
report (September 1974) stated that the Veteran injured his 
knee in a motor cycle accident that occurred the day before.  
The Board notes that this contradicts the Veteran's testimony 
that he was never in a motorcycle accident in service.  In 
any case, the Veteran's separation examination was normal; 
and there were no further findings until August 1995 (20 
years after service), when the Veteran noted that he hit his 
knee against a boat while water skiing three weeks earlier.  

As noted earlier, the lack of any post-service medical 
records until August 1995 is probative to the issue of 
chronic disability; and there is no competent medical opinion 
that relates his current knee disabilities to service.  To 
the contrary, at the Veteran's March 2008 examination, not 
even he could remember any specific injury to his knees while 
in service.  As such, the preponderance of the evidence is 
against a finding that the Veteran's knee disabilities are 
directly related to service.

The Board notes that at the Veteran's hearing, he argued that 
his knee disabilities are secondary to his back disability.  
However, the Board notes that since the Veteran is not 
service connected for his back disability, any such causation 
would be irrelevant.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a bilateral knee disability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hepatitis C
Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2008).

The Veteran testified that as a medic, he had excessive 
contact with blood from injured individuals.  He stated that 
he was first diagnosed with hepatitis C in 2002.  However, he 
then stated that 2002 was the first time that the test came 
out.  He stated that when he had blood tests in the 1980s, 
the test would come back "with some little marker indicating 
something was weird with my blood before they had a hepatitis 
C test."  He then testified that the hepatitis C test came 
out in the 1990s.  He testified that he did not use drugs in 
service.  However, later in the hearing he admitted he was 
addicted to heroin that he self-injected during service.  
Since service, he has had two liver biopsies; and his T-cell 
count is being monitored once per year.  He stated that the 
hepatitis C is currently dormant; but complained of extreme 
fatigue, malaise, and quadrant pain.

The Veteran underwent an examination in March 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the onset of the Veteran's 
hepatitis C was 1991.  The Veteran stated that he was a medic 
in the military who was exposed to blood products as he was 
responsible for transporting injured combat Veterans from the 
field.  He reported being inoculated for vaccines using an 
air gun innoculator that was used on multiple individuals.  
He reported no history of multiple sexual partners.  He gave 
a history of intravenous drug use during and after service.  
He denied sharing needles.  He reported having a tattoo done 
while in service.  He also admitted to intranasal cocaine use 
in service.  His main hepatitis C symptom was daily fatigue.  
The examiner opined that "It is likely that this patient 
could have contracted [the hepatitis C virus] during his 
military tour.  However, with persistent illicit drug use 
post military, one cannot rule this period as an etiology of 
his [hepatitis C virus]."

As noted above, the Veteran claims that he was exposed to 
blood from injured individuals.  It is noted that this would 
have been in connection with any duties as an ambulance 
driver and that the Veteran had no foreign service.   

Assuming for the sake of argument that the  Veteran was 
exposed to blood as a medic, this was only one of many 
hepatitis C risk factors to which the Veteran was exposed.  
The most notable risk factor was the Veteran's intravenous 
drug use that began between the ages of 16-18 (the medical 
records vary).  In light of the Veteran's exposure to so many 
hepatitis C risk factors, the March 2008 VA examiner could 
not rule the Veteran's time in service as the etiology of his 
hepatitis C.  The Board acknowledges that the examiner stated 
that "it is likely that this patient could have contracted 
[the hepatitis C virus] during his military tour..." [Emphasis 
added]; however, the Board notes that mere possibility of an 
etiological relationship between the Veteran's disease and 
service is analogous to the term "may or may not" and is 
hence too speculative to form a basis upon which service 
connection may be established.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that Veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the Veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the Veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
Veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
Veteran's death was too speculative to be new and material 
evidence).  Ultimately, the examiner stated that "one cannot 
rule this period [active duty service] as an etiology of his 
[hepatitis C virus]."  

In the absence of a competent medical opinion that links the 
Veteran's current hepatitis C to an incident of service, the 
preponderance of the evidence weighs against the claim.  It 
would be speculation to attribute the hepatitis C to service 
given the risk factors to which the Veteran was exposed 
outside of service.  Service connection may not be based on 
mere speculation.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hepatitis C must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


